DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1-3 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Outputs a feedback torque command signal representing a torque command to perform feedback control in such a manner that the electric motor position signal and the feedforward position command signal coincide with each other; and an adder-subtractor that subtracts a load acceleration feedback torque 20signal obtained by multiplying a load acceleration signal representing acceleration of the control target load by a load acceleration feedback gain from a torque command signal obtained by adding the feedforward torque command signal and the feedback torque command signal, and outputs a result of a subtraction as a torque command correction signal, 25wherein the feedforward controller generates the feedforward torque command signal so as to previously compensate an effect of the load acceleration feedback torque signal that is subtracted from the torque command signal at a 23time of an acceleration-deceleration operation including remaining claim limitations. 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,419,553 to Nakai discloses a feedback motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/DAVID LUO/Primary Examiner, Art Unit 2846